DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant(s) Response to Official Action
1.	The response filed 02/05/2021 has been entered and made off record.
Claim Objections
2.	Claim 77 is objected to because of the following informalities:  “…or a metal-oxide-semiconductor (MGS) device”.  Appropriate correction is required.
Response to Arguments
3.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).  Examiner's response to the presented arguments follows below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
7.	Claim 64-65, 72-73, 75-76, 78-79, 81-82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa [US Pub. No.: 2007/0053580 A1] in view of Kuwabara [US Pub. No.: 2004/0086168 A1].
Re. Claim 64, Ishikawa discloses:
A computer-implemented inspection method [inspection apparatus for detecting defects in a semiconductor circuit pattern formed on a semiconductor wafer |Abstract, Para 0004], comprising: identifying, within an image of a semiconductor specimen, a plurality of first patterns and a plurality of second patterns [plurality of patterns corresponding to the patterns formed on the die 3 appear in the inspection image |Para 0057, Figure 4A and 4B], the first and second patterns each corresponding to a different feature of the semiconductor specimen [The automatic defect classifying apparatus 50 comprises a data input unit 51 to which the defect information and variance information output from the appearance inspection apparatus 10 are input, and a classifying unit 52 in which the defect information output from the appearance inspection apparatus 10 is classified according to various parameters contained in the defect information |Para 0057,0075, Figures 4A and 4B]; 
[once first defect is detected |Abstract], detecting whether at least one of the plurality of second patterns contains a defect [a second image is analyzed to determine if defect is present based on first defect detected |Abstract], based on a comparison of statistical values associated with pixel values of the plurality of second patterns [a deviation is calculated based on the coordinate value of each pixel weighted by the gray level difference |0049-0050],
Ishikawa does not distinctly disclose:
wherein when no defect is detected in the plurality of first patterns, the plurality of second patterns is not inspected for defects.
However, in the same field endeavor Kuwabara discloses:
wherein when no defect is detected in the plurality of first patterns [no defect or a non killer defect is detected | 0027], the plurality of second patterns is not inspected for defects [when no defect is detected the rest of the patterns to be detected is reduced which is interpreted as being equivalent to a second pattern not being detected |0023].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Ishikawa with Kuwabara to detect the occurrence of defects in the final 
and intermediate processes and to feed back the result to the manufacturing process in order to improve the yield.

Re. Claim 65, Ishikawa discloses: 
[detection threshold is used to measure the defect level between multiple images and performs judgment based on calculations |0011-0013].

Re. Claim 72, Ishikawa discloses:
wherein the pixel values are gray levels of pixels in the plurality of second patterns [an image defect inspection apparatus according to a first aspect of the present invention is designed to detect a gray level difference between corresponding pixels in two inspection images |Ishikawa Para 0020].

Re. Claim 73, Ishikawa discloses:
wherein each of the statistical values is at least one of an average value, a mode, a standard deviation, or a median of the pixel values of the respective second pattern [a deviation is calculated based on the coordinate value of each pixel weighted by the gray level difference |0049-0050].

Re. Claim 74, Ishikawa does not distinctly disclose:
in response to detecting at least one of the plurality of second patterns contains a defect, locating the defect in the at least one of the plurality of second patterns.
However, in the same field endeavor Kuwabara discloses:
in response to detecting at least one of the plurality of second patterns contains a defect, locating the defect in the at least one of the plurality of second patterns (e.g. sends the information to the threshold value setting section 31.  It is also possible for an operator to determine the line part range and the line direction by analyzing the pattern data and input the information to the threshold value setting section 31 providing the line part range/line direction detection section 32) |Para 0040].
[See motivation in claim 64]

Re. Claim 75, This claim is interpreted and rejected for the same reason set forth in claim 64.

Re. Claim 76, This claim is interpreted and rejected for the same reason set forth in claim 65.

Re. Claim 78, This claim is interpreted and rejected for the same reason set forth in claim 72.

Re. Claim 79, This claim is interpreted and rejected for the same reason set forth in claim 73.

Re. Claim 80, This claim is interpreted and rejected for the same reason set forth in claim 74.

Re. Claim 81, This claim is interpreted and rejected for the same reason set forth in claim 75.

Re. Claim 82, This claim is interpreted and rejected for the same reason set forth in claim 76.

Re. Claim 83, This claim is interpreted and rejected for the same reason set forth in claim 80.

s 66 and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa in view of Kuwabara in further view of Karsenti [US Pub. No.: 2006/0251340 A1].
Re. Claim 66, The combination Ishikawa and Kuwabara does not disclose:
wherein the plurality of patterns comprise holes, circuits, devices, or any combination thereof.
However, in the same field of endeavor Karsenti discloses:
wherein the plurality of patterns comprise holes, circuits, devices, or any combination thereof (e.g. Holes are present in the image) [Karsenti Para.0042].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishikawa and Kuwabara with Karsenti to have a an image preprocessing operation, a morphological operation to an SEM image to obtain a resulting image that is a modification of SEM image in which a defect in a subject of the SEM image is more easily detectable that in the SEM image.

Re. Claim 77, This claim is interpreted and rejected for the same reason set forth in claim 66.

9.	Claim 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa in view of Kuwabara in further view of Takayama [US Patent No.: 6,330,053 B1].
Re. Claim 67, The combination Ishikawa and Kuwabara does not disclose:
wherein identifying, within the image of the semiconductor specimen, the plurality of first patterns and the plurality of second patterns comprises: aligning the image with an original design layout of the first pattern and the second pattern;

However, in the same field of endeavor Takayama discloses:
wherein identifying, within the image of the semiconductor specimen, the plurality of first patterns and the plurality of second patterns comprises: aligning the image with an original design layout of the first pattern and the second pattern [image is aligned with a reference image which is equivalent to original design layout file |Takayama Abstract]; 
and identifying portions of the image matching the original design layout [image is aligned with a reference image which is equivalent to original design layout file |Abstract].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishikawa Kuwabara with Takayama to have an apparatus capable of aligning an optical image with a reference image. 

Claims 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa in view Kuwabara in further view of Bechtel et al., [US Patent No: 8,643,035 B2].
Re. Claim 68, The combination Ishikawa and Kuwabara does not disclose:
wherein the original design layout file comprises graphic data system (GDS) or open artwork system interchange standard (OASIS).
However, in the same field of endeavor Bechtel discloses:
wherein the original design layout file comprises graphic data system (GDS) or open artwork system interchange standard (OASIS) (e.g. The eight binary digits, one for each pixel value compared, are assembled in a predetermined order to form an eight bit binary number that serves as a unique key or identifier of a two level image of the eight bit pixel array) [Bechtel Col 8 Lines 1-10].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishikawa and Kuwabara with Bechtel to have eight binary digits, one for each pixel value compared, are assembled in a predetermined order to form an eight bit binary number that serves as a unique key or identifier of a two level image of the eight bit pixel array. 

10.	Claims 69-70 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa in view of Kuwabara in further view of Nakada et al., [US Patent No.: 6,713,7 61 B2].
Re. Claim 69, The combination Ishikawa and Kuwabara does not disclose:
wherein identifying, within the image of the semiconductor specimen, the plurality of first patterns and the plurality of second patterns comprises: drawing the plurality of first patterns and the plurality of second patterns on the image.
However, in the same field of endeavor Nakada discloses:
wherein identifying, within the image of the semiconductor specimen, the plurality of first patterns and the plurality of second patterns comprises: drawing the plurality of first patterns and the plurality of second patterns on the image [Draws patterns on the image |Figure 2].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishikawa and Kuwabara with Nakada to provide an SEM capable of automatically determining a searching magnification for automatic object detection 

Re. Claim 70, The combination Ishikawa and Kuwabara does not disclose:
wherein the image is obtained by using a scanning electron microscope (SEM) to scan or an optical means to capture a surface of the semiconductor specimen.
However, in the same field of endeavor Nakada discloses:
wherein the image is obtained by using a scanning electron microscope (SEM) to scan or an optical means to capture a surface of the semiconductor specimen [automatic semiconductor fault detection by a scanning electron microscope (SEM) |Figure 3].
[See motivation in claim 69]

Re. Claim 71, The combination Ishikawa and Kuwabara does not disclose:
wherein the semiconductor specimen comprises a reticle or a wafer.
However, in the same field of endeavor Nakada discloses:
wherein the semiconductor specimen comprises a reticle or a wafer [Figure 2 element 24 is a wafer |Figure 2].
[See motivation in claim 69]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488